Citation Nr: 0336193	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of a surgery performed at a 
Department of Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from June 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on her part.


REMAND

The appellant contends that she sustained additional 
disability as a result of a surgical procedure undergone in 
July 1997 at a VA medical facility.  The appellant's claim is 
based on the provisions of 38 U.S.C.A § 1151.  In relevant 
part, the statute provides:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable.

38 U.S.C.A § 1151 (West 2002); see Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996) (Overruling, by 
statute, the United States Supreme Court's decision in Brown 
v. Gardner, 115 S.Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under section 1151).    

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2003), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith;

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would 
in fact be administered.

38 C.F.R. § 3.358(c) (2003).

In other words, the statutory and regulatory provisions 
preclude recovery in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  

The record reflects that in July 1997, the appellant was 
admitted to a VA medical center for incisional hernia repair 
with complaints of intermittent abdominal pain and 
periincisional bulges which she reported spontaneously would 
reduce.  It was noted that the appellant had had 20 prior 
abdominal surgeries.  Upon admission, it was noted that the 
appellant had approximately three fascial abdominal defects; 
in her lower midline, upper midline and left upper quadrant.  
The surgical report indicates that the procedure was 
completed without complication, and that a surgical mesh was 
emplaced.

In an October 2001 letter, Chris Sturch, M.D., reported that 
the appellant had a history of a left-sided ventral hernia.  
Dr. Sturch stated that the appellant advised him that the 
procedure was accomplished in the "incorrect" area.  He 
added that the appellant had a staph infection which was 
related to the herniorraphy, and that she may have had an 
infected tract to the original procedure.  Dr. Sturch further 
observed that the appellant was being treated by a Dr. 
Hedberg.

In his May 2002 letter, Peter S. Hedberg, M.D., F.A.C.S., 
reported that the appellant had a long history of prior 
abdominal operations, and observed that "in the remote 
past" the appellant had had emplaced a piece of mesh to 
repair multiple ventral hernias.  He related that the mesh 
eventually had become infected, which caused it to be removed 
in February 2002.  He noted that in May 2002, the appellant 
underwent a further procedure to have corrected a sinus 
tract.  Dr. Hedberg opined that there was no evidence of 
residual infection, residual infected mesh or fascial 
abnormality, and she was expected to recover completely.  
However, Dr. Hedberg further observed that the appellant may 
have the recurrence of an epigastric fascial hernia which may 
again required correction with mesh, when "all the remaining 
abdominal wall infection has cleared."

In a November 2002 report, R.E.F., a VA surgeon, stated that 
he had reviewed the appellant's medical records and there was 
no substantial evidence indicating that the appellant's 
surgery was performed on the wrong site.

The evidence is unclear as to whether the appellant sustained 
an additional disability as a result of the VA surgery in 
July 1997 - the predicate issue for resolution in this 
matter.  First, Dr. Sturch's report suggests that the 
appellant may have sustained a staph infection as a result of 
the procedure.  While Dr. Hedberg indicates that there was no 
evidence of residual infection, he also suggests that the 
appellant's abdominal wall was, at the time of his letter, 
infected.  Further, although Dr. R.E.F. observed that the 
surgery was not performed at the wrong site, he made no 
mention of whether the appellant had a residual infection as 
a result of the VA surgery, irrespective of whether the 
procedure was accomplished at the wrong location.  

In order to clarify the medical evidence of record, this 
matter is REMANDED for the following development:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for any claimed 
residual of the July 1997 VA surgery that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should then have the 
appellant's claims folder, and any 
additional medical evidence received, to 
be examined by a qualified physician, who 
will respond to the following inquiries, 
stating the medical bases for his 
response:

a.  Did the appellant sustain any 
additional disability, either 
directly or through aggravation of 
her preexisting condition, as a 
result of the July 1997 surgical 
procedure?  If so, what is that 
additional disability?

b.  If such additional disability 
was sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or was 
such additional disability an event 
not reasonably foreseeable?

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



